Citation Nr: 9908694	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The veteran had active service from May 1942 to November 1945 
and from January 1946 to February 1964.  He was a prisoner of 
war of the German government from February 1943 to February 
1945.  He died at the age of 75 on January 30, 1997.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO), which 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  


REMAND

The death certificate indicates that the veteran died of 
respiratory arrest, due to cerebral vascular accident and 
hypertension, with dementia and arthritis as other 
significant conditions contributing to death, but unrelated 
to the cause of death.  The death certificate also indicates 
that he died at the Willow Creek Care Center, a convalescence 
hospital in Clovis, California.  Clinical documents 
associated with the care provided the veteran at that 
facility are not currently of record.  Such documentation may 
be relevant to an accurate adjudication of the appellant's 
claim.  Thus, the claim requires additional development so 
that potentially relevant evidence may be associated with the 
claims file.  

The record also indicates that the veteran suffered a 
cerebral vascular accident in 1992.  While the record 
includes some VA and private medical records prepared during 
and since 1992, none discuss the cerebral vascular accident 
or the treatment received by the veteran at that time.  Given 
the appellant's contentions in this case, clinical 
documentation of such care and treatment is highly relevant.  
On remand, efforts should be undertaken to obtain all 
clinical records concerning the 1992 cerebral vascular 
accident.  

The case is REMANDED for the following development:

1.  After securing any necessary 
releases, the RO should obtain the 
complete clinical records of any medical 
care furnished the veteran while he 
resided at the Willow Creek Care Center.  
All documents obtained should be 
associated with the claims file.  

2.  The RO should also request the 
appellant to supply the names and 
addresses of any individuals or treatment 
facilities that treated the veteran for a 
cerebral vascular accident during and 
after 1992, and the approximate dates of 
such treatment.  After securing any 
necessary releases, the RO should secure 
complete records of such treatment and 
associate them with the claims file.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
